Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000491
                                                         17-MAY-2018
                                                         08:31 AM



                           SCWC-15-0000491

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                          STATE OF HAWAI#I,
                   Petitioner/Plaintiff-Appellant,

                                 vs.

                           JOEL H. WHITE,
                   Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000491; CR. NO. 14-1-137K)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant State of Hawaii’s

application for writ of certiorari filed on April 3, 2018, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, May 17, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson